Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
                                                       DETAILED ACTION
Claims 1-18 are currently pending. 

                                                   Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/07/2021 and 03/17/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

                                                 Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)          the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)          the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)          the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
                The following claim limitations, of claims 1-18, “transmission unit, reception unit, a data generation unit etc,  without reciting sufficient structure to achieve the functions or being preceded by a structural modifier. Since the claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-20 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Figures 3 and 16  and corresponding description that describe the functions of the various units, and paragraphs 0134, 0098-0099  (Base station) 0177 (terminal) discloses radio unit corresponds to, for example, the RF transmitters 105 and 117 and the RF receivers 111 and 121 in the first embodiment. Further, the antenna 140 corresponds to, for example, the transmission antennas 106 and 118 and the reception antennas 110 and 120. 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, claim 1 recites “A communication apparatus that supports sidelink communication, the communication apparatus comprising: a scheduler configured to select one resource pool from a plurality of resource pools, determine the threshold for the percentage of candidate resources based on the information regarding sidelink communication and select a resource included in the determined resource pool; and a transmission unit configured to transmit control information and data by using the resource selected by the scheduler, wherein the information regarding sidelink communication is a priority condition requested when the data is transmitted via sidelink communication”, there are insufficient antecedent basis issues regarding underlined limitations.
For example, the term “ the threshold” is defined first time, there is an antecedent basis issue regarding “the threshold”.
The term “the percentage”  is defined first time, there is an antecedent basis issue regarding “the percentage”.
The term “the information”  is defined first time, there is an antecedent basis issue regarding “the information”.
Further limitation select a resource included in the determined resource pool; and a transmission unit configured to transmit control information and data by using the resource selected by the scheduler” is considered indefinite. As a scheduler configured to select one resource pool from a plurality of resource pools, and determined step is related to candidate resources not associated with resource pool. So claim language needs to be clear regarding what type of resources need to be selected (resources from resource pool or candidate resources). 
Further limitation “a transmission unit configured to transmit control information and data by using the resource selected by the scheduler” , is not clear regarding “the resources”. Again applicant needs to specify the term “the resource” which might be “the resources from the plurality of resource pools” or from candidate resources.

Regarding claim 10, claim 10 recites the information regarding sidelink communication is priority requested when the data is transmitted via sidelink communication, and when the priority is equal to or greater than a first threshold, the number of resources used for sensing in the second time unit is equal to or less than a second threshold, and when the priority is less than the first threshold, the number of resources used for sensing in the second time unit is greater than the second threshold.
The term “priority”, is not clear. The claim does not define the term priority. Further underlined limitations are not clear. The comparison of priority with a first threshold  does not show a result it again recites a condition which is the number of resources used for sensing in the second time unit is equal to or less than a second threshold. Examiner recommend to clarify claim 10.
Regarding claim 15, claim 15 recites “mode 4” which is not clear as what is mode 4. Examiner recommend to define mode 4. 
Similar rejection is applied to independent claims 16-18.
An appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claims 1-5 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2018/0213549 A1) in view of Seo et al. (US 2019/0021019 A1) and further in view of Inokuchi et a. (US 2020/0296738 A1).

Regarding claim 1, Kim discloses a communication apparatus that supports sidelink communication, the communication apparatus comprising (Fig. 21 discloses the mechanism of communication between the UEs, the link used for D2D communication called “D2D link”, side link, direct link) : a scheduler configured to select (Paragraph 0429, UE schedules transmission, a UE inherently comprises an entity to schedules transmission on basis of selection of resources)  one resource pool from a plurality of resource pools (Paragraph 0422 discloses the resource pool for transmission of control information and/or the resource pool for transmission of D2D direct communication data may be pre-configured or configured semi-statically. A UE receives a configured resource pool (time and frequency) and selects resources for transmission of D2D communication data from among the resource pool. In other words, the UE may select a resource for transmission of control information from among the control information resource pool to transmit control information. Also, the UE may select a resource from the data resource pool for transmission of D2D direct communication data) and select a resource included in the determined resource pool Paragraph 0422 discloses the UE may select a resource for transmission of control information from among the control information resource pool to transmit control information. Also, the UE may select a resource from the data resource pool for transmission of D2D direct communication data), and a transmission unit configured to transmit control information and data by using the resource selected by the scheduler (Paragraphs 0422-0423 discloses the UE may select a resource for transmission of control information from among the control information resource pool to transmit control information. Also, the UE may select a resource from the data resource pool for transmission of D2D direct communication data). 
Kim does not disclose determine the threshold for the percentage of candidate resources based on the information regarding sidelink communication; wherein the information regarding sidelink communication is a priority condition requested when the data is transmitted via sidelink communication.
In an analogous art, Seo discloses determine the threshold for the percentage (Paragraphs 0156-0155, 0188, 0195-0198,  discloses  a resource use state can be determined based on a measured value (e.g., RSSI/RSRP) and a specific threshold. Specifically, if an energy detection result (e.g., RSSI) in a specific subframe exceeds a specific threshold, it may be able to determine that resources used for measuring RSSI are occupied more than X %. In this case, the X may correspond to a predefined value. Each of a plurality of the specific thresholds can be associated with each of a plurality of resource occupancy rates) of candidate resources based on the information regarding sidelink communication (Paragraphs 0121-0125 disclose the resource pool can be classified according to contents of a D2D signal transmitted via each resource pool. For example, the contents of the D2D signal can be classified as follows and a separate resource pool  The SA can be referred to as an SCI (side link control channel) and can be transmitted via a D2D control channel (e.g., PSCCH)).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Seo to the system of Kim to provide a method of measuring and reporting a D2D resource, which is measured and reported by a user equipment supporting D2D (device to device) communication, includes measuring a resource usage rate of a first link currently used for performing D2D communication, transmitting a measurement report to the base station (Paragraph 0009, Seo).
The combination of Kim and Seo don’t disclose wherein the information regarding sidelink communication is a priority condition requested when the data is transmitted via sidelink communication.
In an analogous art, Inokuchi disclsoes wherein the information regarding sidelink communication is a priority condition requested when the data is transmitted via sidelink communication (Paragraph 0067 discloses the sidelink control entity (e.g., the base station 3) is configured to determine priorities related to radio resource allocation among a plurality of sidelink transmissions from a plurality of remote UEs 1 to a plurality of relay UEs 2, while considering one or both of a usage status of uplink radio resources and a usage status of sidelink radio resources ). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Inokuchi to the modified system of Kim and Seo to provide an apparatus, a method, and a program that contribute to avoiding inconsistency of performance (e.g., bandwidth or throughput) between sidelink transmission from a remote 

Regarding claim 2, Inokuchi discloses wherein the selection criterion includes usage ranking indicating that at least one resource pool of the plurality of resource pools is preferentially used per information regarding sidelink communication, and the scheduler selects one of the resource pools based on the usage ranking and the information regarding sidelink communication (Paragraphs 0055-0056, 0070 disclose the sidelink control entity (e.g., the base station 3) is configured to determine an allocation ratio of D2D radio resources among a plurality of sidelink transmissions from a plurality of remote UEs 1 to a plurality of relay UEs 2 according to an uplink quality metric ratio among a plurality of uplink transmissions from the plurality of relay UEs 2 to the base station 3. As already described, the uplink quality metric of each relay UE 2 is related to performance (e.g., bandwidth or throughput) of uplink transmission from the relay UE 2 to the base station 3. The uplink quality metric of each relay UE 2 is based on, for example, at least one of an estimated bandwidth of the uplink, an estimated throughput of the uplink, an estimated amount of radio resources to be allocated to the uplink, an estimated Modulation and Coding Scheme (MCS) to be applied to the uplink, and an estimated pathloss from the relay UE 2 to the base station 3). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Inokuchi to the modified system of Kim and Seo to provide an apparatus, a method, and a program that contribute to avoiding inconsistency of performance (e.g., bandwidth or throughput) between sidelink transmission from a remote 
Regarding claim 3, Inokuchi discloses wherein, even after the scheduler selects a resource pool having a first usage ranking from the plurality of resource pools, when the priority condition is not satisfied, the scheduler switches the resource pool to a resource pool having a second usage ranking (Paragraphs 0067-0069 disclose in a situation where the usage ratio of sidelink radio resources in the cell coverage 31 is high, it is preferable to allocate a sidelink radio resource to sidelink transmission in which sidelink quality is high preferentially over sidelink transmission in which sidelink quality is low. This is because the sidelink having high sidelink quality has a throughput per resource block higher than those of other sidelinks having low sidelink quality. The sidelink having high sidelink quality can effectively use remaining few sidelink radio resources for relay communication). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Inokuchi to the system of Kim to provide an apparatus, a method, and a program that contribute to avoiding inconsistency of performance (e.g., bandwidth or throughput) between sidelink transmission from a remote terminal to a relay terminal and uplink transmission from the relay terminal to a base station (Paragraph 0028, Inokuchi).

Regarding claim 4, Kim discloses a reception unit that receives the selection criterion of the resource pool transmitted from a base station apparatus (Paragraphs 0418-0421 discloses terminal receives information regarding the selection of resources), wherein the scheduler selects one of the resource pools based on the received selection criterion and the information regarding sidelink communication (Paragraph 0422 discloses the resource pool for transmission of control information and/or the resource pool for transmission of D2D direct communication data may be pre-configured or configured semi-statically. A UE receives a configured resource pool (time and frequency) and selects resources for transmission of D2D communication data from among the resource pool. In other words, the UE may select a resource for transmission of control information from among the control information resource pool to transmit control information. Also, the UE may select a resource from the data resource pool for transmission of D2D direct communication data)

Regarding claim 5, Kim discloses further comprising a resource information memory that stores  (Paragraphs 0559, 0566 discloses the memory 3512, 3522, being connected to the processor, stores protocols or parameters for performing D2D communication) the selection criterion of the resource pool, wherein the scheduler selects one of the resource pools based on the selection criterion read from the resource information memory and the information regarding sidelink communication (Paragraph 0422 discloses the resource pool for transmission of control information and/or the resource pool for transmission of D2D direct communication data may be pre-configured or configured semi-statically. A UE receives a configured resource pool (time and frequency) and selects resources for transmission of D2D communication data from among the resource pool. In other words, the UE may select a resource for transmission of control information from among the control information resource pool to transmit control information. Also, the UE may select a resource from the data resource pool for transmission of D2D direct communication data). 


Regarding claim 11, Seo discloses wherein the priority is represented by communication delay and communication reliability (Paragraphs 0156-0157, 0166-0167 disclose the measurement report includes a flag indicating whether the resource usage rate is high or low, if the resource usage rate exceeds the first threshold, the flag is configured as high, and if the resource usage rate is less than the second threshold, the flag can be configured as low. If the resource usage rate exceeds the first threshold, a probability of selecting the second link is configured to be higher than a probability of selecting the first link and if the resource usage rate is less than the second threshold, the probability of selecting the second link can be configured to be lower than the probability of selecting the first link. The resource usage rate can be measured using at least one of RSSI (received signal strength indicator), RSRP (reference signal received power), and SA (scheduling assignment) scheduling D2D data which are detected from the first link). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Seo to the system of Kim to provide a method of measuring and reporting a D2D resource, which is measured and reported by a user equipment supporting D2D (device to device) communication, includes measuring a resource usage rate of a first link currently used for performing D2D communication, transmitting a measurement report to the base station (Paragraph 0009, Seo).

Regarding claim 12, Seo discloses a data generation unit configured to generate the data, wherein the data generation unit determines the priority based on parameters of the data (Paragraphs 0156-0157, 0166-0167). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of 
Regarding claim 13 , Seo discloses wherein the parameters include a use case in which the data is used and all or part of data priority (Paragraphs 0156-0157, 0166-0167). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Seo to the system of Kim to provide a method of measuring and reporting a D2D resource, which is measured and reported by a user equipment supporting D2D (device to device) communication, includes measuring a resource usage rate of a first link currently used for performing D2D communication, transmitting a measurement report to the base station (Paragraph 0009, Seo).
Regarding claim 14 , Kim  discloses the communication apparatus autonomously selects a resource from the plurality of resource pools and transmits the data by using the selected resource (Paragraph 0469). 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2018/0213549 A1) in view of Seo et al. (US 2019/0021019 A1) and further in view of Inokuchi et a. (US 2020/0296738 A1) and further in view of Kim et al. (US 2020/0396791 A1, referred as Kim 791).
Regarding claim 15,  the combination of Kim, Seo and Inokuchi don’t disclose wherein the communication apparatus transmits data by using sidelink communication in mode 4.
In an analogous art, Kim 791 discloses  wherein the communication apparatus transmits data by using sidelink communication in mode 4 (Paragraph 0135). 
. 

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2018/0213549 A1) in view of Seo et al. (US 2019/0021019 A1) and further in view of Inokuchi et a. (US 2020/0296738 A1) and further in view of Yi et al. (US 2019/0132838 A1).
Regarding claim 6, the combination of Kim, Seo and Inkuchi don’t disclose the mechanism of wherein the resource pool is a first resource pool in which resources are sensed in a first time unit or a second resource pool in which resources are sensed in a second time unit which is shorter than the first time unit.
In an analogous art, Yi discloses wherein the resource pool is a first resource pool in which resources are sensed in a first time unit or a second resource pool in which resources are sensed in a second time unit which is shorter than the first time unit (Paragraphs 0158, 0196-0197 disclose if a UE may need to support multiple numerologies either depending on resource pool and/or different TTI length, subframe may be different. In this case, it may be desirable to align its subframe (either shortest subframe or a reference subframe).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Yi to the modified system of Kim, Seo and Inkuchi to provide a method for configuring a frame structure by a network node in a wireless communication system is provided. The method includes configuring a frame including a fixed number of subframes, each of subframe including at least one resource unit (RU) based on a 
Regarding claim 7, Yi discloses wherein the first time unit is a slot unit or a subframe unit. (Paragraph 0040).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Yi to the modified system of Kim, Seo and Inkuchi to provide a method for configuring a frame structure by a network node in a wireless communication system is provided. The method includes configuring a frame including a fixed number of subframes, each of subframe including at least one resource unit (RU) based on a numerology, and scheduling a channel in the frame by using a reference timing corresponding to a subframe (Yi, paragraph 0009).

Regarding claim 8, Yi discloses wherein the second time unit is a symbol unit (Paragraph 0040).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Yi to the modified system of Kim, Seo and Inkuchi to provide a method for configuring a frame structure by a network node in a wireless communication system is provided. The method includes configuring a frame including a fixed number of subframes, each of subframe including at least one resource unit (RU) based on a numerology, and scheduling a channel in the frame by using a reference timing corresponding to a subframe (Yi, paragraph 0009).
Regarding claim 9, Yi discloses wherein the number of resources used for sensing in the second time unit in the second resource pool depends on information regarding sidelink communication (Paragraphs 0194-0197 disclose for sidelink operation, RU may be defined. Different from 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Yi to the modified system of Kim, Seo and Inkuchi to provide a method for configuring a frame structure by a network node in a wireless communication system is provided. The method includes configuring a frame including a fixed number of subframes, each of subframe including at least one resource unit (RU) based on a numerology, and scheduling a channel in the frame by using a reference timing corresponding to a subframe (Yi, paragraph 0009).

Regarding claim 10, Kim discloses  when the priority is equal to or greater than a first threshold, the number of resources used for sensing in the second time unit is equal to or less than a second threshold (Paragraph 0454-0455 disclose a UE attempting to transmit D2D data first selects an appropriate resource from the SA pool and transmits the SA of the UE. At this time, an SA resource, which is associated with a resource for which no SA transmission of other UEs is expected and/or no data transmission in a subframe following the SA of other UE is expected, may be considered with the highest priority as a criterion of SA resource selection. In addition, the UE may select an SA resource associated with a data transmission resource expected to have a low interference level), and when the priority is less than the first threshold, the number of resources used for sensing in the second time unit is greater than the second threshold (Paragraph 0454, 0493 discloses a UE attempting to transmit D2D data first selects an appropriate resource from the SA pool and transmits the SA of the UE. At this time, an SA resource, which is associated with a 
Kim does not disclose the mechanism of the information regarding sidelink communication is priority requested when the data is transmitted via sidelink communication.
In an analogous art, Inokuchi disclsoes and the information regarding sidelink communication is priority requested when the data is transmitted via sidelink communication. (Paragraph 0067 discloses the sidelink control entity (e.g., the base station 3) is configured to determine priorities related to radio resource allocation among a plurality of sidelink transmissions from a plurality of remote UEs 1 to a plurality of relay UEs 2, while considering one or both of a usage status of uplink radio resources and a usage status of sidelink radio resources ). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Inokuchi to the system of Kim to provide an apparatus, a method, and a program that contribute to avoiding inconsistency of performance (e.g., bandwidth or throughput) between sidelink transmission from a remote terminal to a relay terminal and uplink transmission from the relay terminal to a base station (Paragraph 0028, Inokuchi).


Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2018/0213549 A1) in view of Inokuchi et a. (US 2020/0296738 A1).
Regarding claim 16, Kim discloses a base station apparatus that supports Device to Device communication, the base station apparatus comprising (Fig. 21 discloses the mechanism of communication between the UEs and the base station, the link used for D2D communication called “D2D link”, side link, direct link)
: a scheduler configured to generate information regarding a selection criterion set for an individual one of a plurality of resource pools (Paragraph 0417-0420 disclose a method for scheduling resources used by the eNB to transmit data or control information for D2D direct communication)
; and a transmission unit configured to select one of the resource pools based on the selection criterion (Paragraph 0417-0420 disclose the eNB configures a resource pool required for D2D direct communication. Here, the resource pool required for D2D communication may be divided into a control information pool and a D2D data pool. If the eNB schedules control information and D2D data transmission resource within the pool configured for a transmitting D2D UE by using the PDCCH or ePDCCH, a transmitting D2D UE transmits the control information and D2D data by using allocated resources). 
and information regarding sidelink communication and transmit the information regarding the selection criterion to a terminal apparatus that transmits data by using a resource in the selected resource pool,  wherein the information regarding sidelink communication is priority requested when the data is transmitted via sidelink communication
.
In an analogous art, Inokuchi disclsoes information regarding sidelink communication and transmit the information regarding the selection criterion to a terminal apparatus that transmits data by using a resource in the selected resource pool (Paragraph 0067) the information regarding sidelink communication is priority requested when the data is transmitted via sidelink communication. (Paragraph 0067 discloses the sidelink control entity (e.g., the base station 3) is configured to determine priorities related to radio resource allocation among a plurality of sidelink transmissions from a plurality of remote UEs 1 to a plurality of relay UEs 2, while considering one or both of a usage status of uplink radio resources and a usage status of sidelink radio resources ). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Inokuchi to the system of Kim to provide an apparatus, a method, and a program that contribute to avoiding inconsistency of performance (e.g., bandwidth or throughput) between sidelink transmission from a remote terminal to a relay terminal and uplink transmission from the relay terminal to a base station (Paragraph 0028, Inokuchi).
Regarding claim 17, Kim discloses a communication system that supports Device to Device communication, the communication system comprising: a base station apparatus; and a terminal apparatus, wherein the base station apparatus includes (Fig. 21 discloses the mechanism of : a first scheduler that generates information regarding a selection criterion set for an individual one of a plurality of resource pools (Paragraph 0417-0420 disclose a method for scheduling resources used by the eNB to transmit data or control information for D2D direct communication); a first transmission unit that transmits the information regarding the selection criterion to the terminal apparatus (Paragraph 0417-0420 disclose the eNB configures a resource pool required for D2D direct communication. Here, the resource pool required for D2D communication may be divided into a control information pool and a D2D data pool. If the eNB schedules control information and D2D data transmission resource within the pool configured for a transmitting D2D UE by using the PDCCH or ePDCCH, a transmitting D2D UE transmits the control information and D2D data by using allocated resources); the terminal apparatus includes a reception unit that receives the information regarding the selection criterion (Paragraphs 0418-0421 discloses terminal receives information regarding the selection of resources); a second scheduler that selects one of the resource pools based on the selection criterion and the information regarding sidelink communication (Paragraph 0422 discloses the resource pool for transmission of control information and/or the resource pool for transmission of D2D direct communication data may be pre-configured or configured semi-statically. A UE receives a configured resource pool (time and frequency) and selects resources for transmission of D2D communication data from among the resource pool. In other words, the UE may select a resource for transmission of control information from among the control information resource pool to transmit control information. Also, the UE may select a resource from the data resource pool for transmission of D2D direct communication data); 
and a transmission unit that transmits data by using a resource included in the selected resource pool (Paragraph 0422 discloses the resource pool for transmission of control information and/or the resource pool for transmission of D2D direct communication data may be pre-configured or configured semi-statically. A UE receives a configured resource pool (time and frequency) and selects resources for transmission of D2D communication data from among the resource pool. In other words, the UE may select a resource for transmission of control information from among the control information resource pool to transmit control information. Also, the UE may select a resource from the data resource pool for transmission of D2D direct communication data).
Kim does not disclose the mechanism of the information regarding sidelink communication is priority requested when the data is transmitted via sidelink communication.
In an analogous art, Inokuchi disclsoes and the information regarding sidelink communication is priority requested when the data is transmitted via sidelink communication. (Paragraph 0067 discloses the sidelink control entity (e.g., the base station 3) is configured to determine priorities related to radio resource allocation among a plurality of sidelink transmissions from a plurality of remote UEs 1 to a plurality of relay UEs 2, while considering one or both of a usage status of uplink radio resources and a usage status of sidelink radio resources ). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Inokuchi to the system of Kim to provide an apparatus, a method, and a program that contribute to avoiding inconsistency of performance (e.g., bandwidth or throughput) between sidelink transmission from a remote terminal to a relay terminal and uplink transmission from the relay terminal to a base station (Paragraph 0028, Inokuchi).

Regarding claim 18, Kim discloses a communication system that supports sidelink communication, the communication system comprising (Fig. 21 discloses the mechanism of communication between the UEs, the link used for D2D communication called “D2D link”, side link, direct link): a first terminal apparatus; and a second terminal apparatus (Fig. 21, UE1 and UE2), wherein the first terminal apparatus includes: a scheduler (Paragraph 0429, UE schedules transmission, a UE inherently comprises an entity to schedules transmission on basis of selection of resources)   that selects one of the resource pools based on a selection criterion set for an individual one of a plurality of resource pools and information regarding sidelink communication (Paragraph 0422 discloses the resource pool for transmission of control information and/or the resource pool for transmission of D2D direct communication data may be pre-configured or configured semi-statically. A UE receives a configured resource pool (time and frequency) and selects resources for transmission of D2D communication data from among the resource pool. In other words, the UE may select a resource for transmission of control information from among the control information resource pool to transmit control information. Also, the UE may select a resource from the data resource pool for transmission of D2D direct communication data); and a transmission unit that transmits data by using a resource included in the selected resource pool (Paragraph 0422 discloses the resource pool for transmission of control information and/or the resource pool for transmission of D2D direct communication data may be pre-configured or configured semi-statically. A UE receives a configured resource pool (time and frequency) and selects resources for transmission of D2D communication data from among the resource pool. In other words, the UE may select a resource for transmission of control information from among the control information resource pool to transmit control information. Also, the UE may select a resource from the data resource pool for transmission of D2D direct communication data) the second terminal includes a reception unit that receives the data by using a resource included in the resource pool (Paragraphs 0349, 0421-0422 disclose method for randomly selecting a specific resource from among the resource pool so that a UE may transmit data for D2D direct communication or control information. Mode 2 is applied for out-of-coverage and/or edge-of-coverage network)
Kim does not disclose the mechanism of the information regarding sidelink communication is priority requested when the data is transmitted via sidelink communication.
In an analogous art, Inokuchi disclsoes and the information regarding sidelink communication is priority requested when the data is transmitted via sidelink communication. (Paragraph 0067 discloses the sidelink control entity (e.g., the base station 3) is configured to determine priorities related to radio resource allocation among a plurality of sidelink transmissions from a plurality of remote UEs 1 to a plurality of relay UEs 2, while considering one or both of a usage status of uplink radio resources and a usage status of sidelink radio resources ). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Inokuchi to the system of Kim to provide an apparatus, a method, and a program that contribute to avoiding inconsistency of performance (e.g., bandwidth or throughput) between sidelink transmission from a remote terminal to a relay terminal and uplink transmission from the relay terminal to a base station (Paragraph 0028, Inokuchi).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Ysukawa et al. (US 2020/0229029 A1) discloses the mechanism of in FIG. 2B, resource pools for SCI (Sidelink Control Information)/data transmission are periodically secured. The user apparatus on the transmitting side reports, to the receiving side, the data transmission resource (PSSCH resource pool), etc., by SCI, with the resource selected from the Control resource pool (PSCCH resource pool), and transmits the data with the data transmission resource. More specifically, there are Mode 1 and Mode 2 with respect to “D2D communication”. In Mode 1, resources are dynamically allocated by (E)PDCCH sent from the base station to the user apparatus. In Mode 2, the user apparatus autonomously selects a transmission resource from the resource pool. The resource pool is reported by SIB or a predefined resource pool is used (Fig. 2, 0064)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMANI OHRI whose telephone number is (571)272-5420. The examiner can normally be reached 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 5712727919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROMANI OHRI/Primary Examiner, Art Unit 2413